
	
		I
		111th CONGRESS
		2d Session
		H. R. 5783
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on currency transactions.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Investing in Our Future Act of
			 2010 .
			(b)FindingsCongress
			 finds the following:
				(1)While Wall Street continues to reap massive
			 profits, the 2008 global economic crisis they helped cause has destabilized
			 economies and impacted the budgets of the United States and impoverished
			 nations, compromising the ability of governments to address pressing
			 needs.
				(2)Currency
			 speculation has destabilizing impacts on the real economy and can contribute to
			 financial crises.
				(3)Millions of people
			 around the world have been pushed into poverty because of the global financial
			 crisis, through no fault of their own.
				(4)The impacts of
			 climate change, disease, and ill health undermine the economies of developing
			 nations and their ability to contribute to a secure, stable world.
				(5)Predictable,
			 adequate, sustainable, long-term funding to address global health and climate
			 change in developing countries at the scale needed does not currently
			 exist.
				(6)The United States
			 has been a world leader in fighting against HIV/AIDS, Tuberculosis and Malaria
			 and new science has shown that success against these major killers is possible
			 within a generation, yet a greater commitment of resources is needed to save
			 more lives.
				(7)Additional
			 investments are needed to increase the global health workforce and improve
			 maternal and child health, reproductive health, and combat neglected tropical
			 diseases in impoverished nations.
				(8)Developing
			 countries bear little responsibility for causing climate change, but they will
			 be the most negatively impacted and lack the resources to adapt to and mitigate
			 climate change.
				(9)According to the
			 Department of Defense’s Quadrennial Defense Review, global climate change could
			 accelerate instability and conflict around the world and become a security
			 threat for the United States.
				(10)Global climate
			 change has already begun to displace people and exacerbate competition and
			 conflict over natural resources, increasing hunger, poverty and social
			 inequities in developing countries.
				(11)The Secretariat
			 of the United Nations Framework Convention on Climate Change (UNFCCC) has
			 estimated that by 2030 developing countries will require $176 billion annually
			 in additional investment for climate change mitigation and the World Bank
			 estimates that $75 to $100 billion is needed per year by 2050 for adaptation in
			 developing countries.
				(12)At the December
			 2009 UNFCCC climate negotiations in Copenhagen, the United States made a
			 commitment to work with other nations to mobilize $100 billion a year by 2020
			 to help developing countries adapt to the impacts of climate change and
			 mitigate emissions from climate change.
				(13)There are
			 approximately 15.3 million children in the United States under the age of 6 who
			 require childcare while their parents work.
				(14)Only one in seven
			 children who are eligible for Federal, direct childcare assistance receives
			 it.
				(15)In the majority
			 of States, the cost of childcare for a year is more than tuition at a four-year
			 public university.
				(16)Affordable and
			 quality childcare is essential for working parents and is necessary for
			 continued economic growth in the United States.
				(17)Wall Street is
			 enjoying a resurgence in profits and executive bonuses following the $700
			 billion Troubled Asset Relief Program bailout.
				(18)In 2008, $4
			 trillion in daily currency transactions were undertaken, nearly 80 percent of
			 which by a few major banks, without taxation.
				(19)A small levy on
			 currency would curb some speculative transactions, bringing greater stability
			 into the currency market.
				(20)To address the
			 global impacts of the economic crisis, revenue from a small currency
			 transaction tax should be invested to provide predictable, sustainable funding
			 to address global health, climate change, and the lack of affordable childcare
			 in the United States.
				(21)Collection of a
			 small tax would not disrupt legitimate trading in the currency trading markets
			 and would have no significant impact on individual travelers or United States
			 corporations doing business.
				(22)The Secretary of State, Secretary of the
			 Treasury, and the nations in the Organization for Economic Cooperation and
			 Development should work together to implement a broader currency transaction
			 tax to fund global health, poverty, and climate change initiatives.
				2.Excise tax on
			 currency transactions
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CCurrency
				transactions
						
							Sec. 4475. Currency transactions.
						
						4475.Currency
				transactions
							(a)In
				generalThere is hereby
				imposed a tax on each currency transaction made by, or on behalf of, a United
				States person.
							(b)Exception for
				low-Value transactions
								(1)In
				generalSubsection (a) shall not apply to any currency
				transaction made by, or on behalf of, a United States person, if the aggregate
				value of the currencies acquired by such person in all such transactions made
				during the calendar year does not exceed $10,000.
								(2)Coordination
				with withholding rulesSubsection (e)(2) shall not apply to any
				currency transaction unless the value of the currency acquired by the United
				States person in such transaction exceeds $10,000. The preceding sentence shall
				not apply if the person who facilitates such currency transaction knows, or has
				reason to know, that the exception provided by paragraph (1) does not apply to
				such transaction.
								(c)Amount of
				tax
								(1)In
				generalThe amount of the tax imposed under subsection (a) with
				respect to any currency transaction shall be equal to 0.005 percent of the
				value of the currency acquired in the transaction.
								(2)Special rule for
				currency derivativesIn the case of any currency derivative, the
				value of the currency acquired in the transaction shall be treated for purposes
				of this section as being equal to—
									(A)in the case of a forward contract, the
				value of the currency purchased or sold forward,
									(B)in the case of a
				notional principal contract, the value of the notional principal amount of the
				contract,
									(C)in the case of an
				option, the value of the currency that would be acquired in the event the
				option were exercised, and
									(D)in the case of any
				other currency derivative, the value as determined by the Secretary.
									(3)Valuation of
				currencyFor purposes of this section, the valuation of any
				currency shall be determined in the taxpayer’s functional currency (within the
				meaning of section 985) at the spot rate on the date of the transaction.
								(d)Currency
				transactionFor purposes of this section—
								(1)In
				generalThe term currency transaction means—
									(A)the exchange of
				any currency for another currency, and
									(B)entering into any
				currency derivative.
									(2)Currency
				derivativeThe term currency derivative
				means—
									(A)any currency
				notional principal contract, and
									(B)any option,
				forward contract, short position, hedge, or similar financial instrument with
				respect to any currency or currency notional principal contract.
									(e)Liability for
				tax; withholding
								(1)Liability for
				taxThe tax imposed under subsection (a) with respect to any
				currency transaction shall be paid by the United States person referred to in
				subsection (a). Such person shall be allowed a credit against such tax in the
				amount withheld as tax under paragraph (2) with respect to such
				transaction.
								(2)Withholding by
				currency transaction facilitators
									(A)In
				generalExcept as provided in subparagraph (B), each United
				States person which facilitates a currency transaction by, or on behalf of, a
				United States person shall deduct and withhold from the amount involved in such
				transaction a tax equal to the amount of the tax imposed under section 4475
				with respect to such transaction.
									(B)Amounts withheld
				only onceThe Secretary shall prescribe regulations or other
				guidance to ensure that only one United States person deducts and withholds the
				amount described in subparagraph (A) with respect to each currency transaction.
				Such regulations or other guidance shall (subject to such exceptions as the
				Secretary may prescribe) require—
										(i)in
				the case of a currency transaction which is confirmed and matched by a United
				States person, that such person so deduct and withhold such amount, and
										(ii)in the case of a
				currency transaction not described in clause (i) which is settled by a United
				States person, that such person so deduct and withhold such amount.
										(3)Coordination
				with other sectionsFor purposes of so much of subtitle F (other
				than section 7205) as relates to chapter 24, amounts which are subject to
				withholding under paragraph (2) shall be treated as if they were wages paid by
				an employer to an employee (and amounts deducted and withheld under paragraph
				(2) shall be treated as if deducted and withheld under section 3402).
								(f)Application to
				expanded affiliated groups
								(1)In
				generalFor purposes of this section, all members of the same
				expanded affiliated group shall be treated as one person for purposes of this
				section.
								(2)Expanded
				affiliated groupFor purposes
				of this subsection, the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
									(A)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
									(B)without regard to
				paragraphs (2) and (3) of section 1504(b).
									A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of an expanded affiliated group if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this
				sentence)..
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
				
					
						Subchapter C. Currency
				transactions
					
					.
			3.Funding for child
			 care
			(a)Child Care
			 Assistance Trust Fund
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Child Care Assistance Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the Child Care Assistance Trust Fund as provided in this section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the Child
			 Care Assistance Trust Fund, out of any money in the Treasury not otherwise
			 appropriated, amounts equivalent to 20 percent of the taxes received in the
			 Treasury under section 4475 of the Internal Revenue Code of 1986.
				(3)Expenditures
			 from Trust FundAmounts in the Child Care Assistance Trust Fund
			 shall be available, as provided by appropriation Acts, for making expenditures
			 to carry out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Child care
			 assistance grants
				(1)In
			 generalAny appropriation under subsection (a)(3) from the Child
			 Care Assistance Trust Fund shall be allocated among the States as an increase
			 in the amount determined under section 418(a)(1) of the Social Security Act in
			 the same proportion as the amount determined under such section with respect to
			 such State (determined without regard to this subsection) bears to the
			 aggregate amounts so determined with respect to all of the States.
				(2)Funding to be
			 additionalIt is the sense of the Congress that amounts made
			 available under this subsection shall be in addition to (and shall not be a
			 replacement for) other funding for child care assistance.
				4.Multilateral
			 global health programs
			(a)Multilateral
			 global health trust fund
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Multilateral Global Health Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the Multilateral Global Health Trust Fund as provided in this section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the
			 Multilateral Global Health Trust Fund, out of any money in the Treasury not
			 otherwise appropriated, amounts equivalent to 40 percent of the taxes received
			 in the Treasury under section 4475 of the Internal Revenue Code of 1986.
				(3)Expenditures
			 from Trust FundAmounts in the Multilateral Global Health Trust
			 Fund shall be available, as provided by appropriation Acts, for making
			 expenditures to carry out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Multilateral
			 global health grant program
				(1)In
			 generalThe Secretary of State shall make grants to assist
			 developing countries in addressing HIV/AIDS, tuberculosis, malaria, maternal
			 mortality, family planning, neglected diseases, and other health issues
			 affecting developing countries.
				(2)Eligibility for
			 grantsGrants under paragraph (1) may be made to—
					(A)the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria to provide grants described in paragraph (1), and
					(B)other multilateral
			 health funding mechanisms which the Secretary certifies—
						(i)provide a
			 significant majority of their total funding to programs in the form of
			 grants,
						(ii)include
			 independent and external technical review of programs in the awarding of
			 funding,
						(iii)include
			 governance structures that involve donor governments, implementing governments,
			 civil society, and affected communities as equal decision-makers,
						(iv)provide funding
			 based on plans developed by implementing countries through country-level
			 processes that include equal and meaningful involvement of civil society and
			 impacted communities,
						(v)require measures
			 of performance of all projects and formal mechanisms that condition continued
			 financing on successful performance and outcomes, and
						(vi)include
			 mechanisms for strict financial accountability and provides transparency of all
			 decisions, evaluations, and finances through publically accessible
			 documents.
						(3)Funding to be
			 additionalIt is the sense of the Congress that grants made under
			 this subsection shall be in addition to (and shall not be a replacement for)
			 other funding for global health initiatives in developing countries.
				5.Global climate
			 change adaptation and mitigation
			(a)Global climate
			 change adaptation and mitigation trust fund
				(1)In
			 generalThere is established
			 in the Treasury of the United States a trust fund to be known as the
			 Global Climate Change Adaptation and Mitigation Trust Fund,
			 consisting of such amounts as may be appropriated or credited to the Global
			 Climate Change Adaptation and Mitigation Trust Fund as provided in this
			 section.
				(2)Transfer to
			 Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the Global
			 Climate Change Adaptation and Mitigation Trust Fund, out of any money in the
			 Treasury not otherwise appropriated, amounts equivalent to 40 percent of the
			 taxes received in the Treasury under section 4475 of the Internal Revenue Code
			 of 1986.
				(3)Expenditures
			 from Trust FundAmounts in
			 the Global Climate Change Adaptation and Mitigation Trust Fund shall be
			 available, as provided by appropriation Acts, for making expenditures to carry
			 out subsection (b).
				(4)Management of
			 Trust FundFor purposes of subchapter B of chapter 98 of the
			 Internal Revenue Code of 1986, the provisions of this subsection shall be
			 treated as provisions of subchapter A of such chapter.
				(b)Global climate
			 change adaptation and mitigation grant program
				(1)In
			 generalExcept as provided in
			 paragraph (2), any appropriation under subsection (a)(3) from the Global
			 Climate Change Adaptation and Mitigation Trust Fund shall be used for
			 contributions to a United Nations Framework Convention on Climate Change
			 (UNFCCC) global climate fund for adaptation and mitigation which—
					(A)is fully
			 accountable to the Conference of Parties of the UNFCCC, in which the Conference
			 of Parties selects members of the executive board to manage distinct funding
			 windows, including for adaptation and mitigation; approves rules, guidelines,
			 priorities, and policies proposed by the executive board; and receives and
			 determines the allocation and disbursement of funding,
					(B)is independent in
			 management and governance from existing financial institutions,
					(C)is fully
			 consistent with Article 11 of the UNFCCC,
					(D)provides funds
			 only in the form of grants for adaptation,
					(E)has an Executive
			 Board made up of equitable and balanced representation within the five United
			 Nations regions and additional representation from countries most vulnerable to
			 climate change and from civil society in developed and developing
			 countries,
					(F)ensures that in
			 areas where any activities or programs are planned, local communities,
			 particularly the most vulnerable populations therein, are engaged through
			 adequate disclosure of information, public participation and consultation, and
			 have decision-making power in, and consent to, how funding is used, monitored
			 and evaluated,
					(G)provides
			 transparent and accountable processes for the handling of financing, and
					(H)provides recipient
			 governments the choice to nominate a national implementing entity which meets
			 agreed fiduciary standards to directly apply for and access funding.
					(2)Transitional
			 rulesIf an appropriation
			 under subsection (a)(3) from the Global Climate Change Adaptation and
			 Mitigation Trust Fund is made before the UNFCCC global climate fund for
			 adaptation and mitigation described in paragraph (1) has been established, such
			 appropriation shall be used for contributions to the Adaptation Fund
			 established by Parties to the Kyoto Protocol of the UNFCCC, the Least Developed
			 Countries Fund of the UNFCCC, or one or more multilateral funds that is agreed
			 to by Parties to the UNFCCC or the Kyoto Protocol, subject to a certification
			 by the Secretary of the Treasury that the program to which such contributions
			 are made—
					(A)provides funds only in the form of grants
			 for adaptation,
					(B)ensures that in
			 areas where any activities or programs are planned, local communities,
			 particularly the most vulnerable populations therein, are engaged through
			 adequate disclosure of information, public participation and consultation, and
			 have decisionmaking power in, and consent to, how funding is used, monitored
			 and evaluated,
					(C)has a governance
			 structure with equitable and balanced representation of all parties within a
			 transparent system of governance,
					(D)provides
			 transparent and accountable processes for the handling of financing,
					(E)provides recipient
			 governments the choice to nominate a national implementing entity which meets
			 agreed fiduciary standards to directly apply for and access funding, and
					(F)is fully
			 consistent with article 11.1 of the UNFCCC which states that the fund must
			 function under the guidance of and be accountable to the Conference of the
			 Parties.
					(3)Funding to be
			 additionalIt is the sense of
			 the Congress that grants made under this subsection shall be in addition to
			 (and shall not be a replacement for) other funding for global climate change
			 adaptation and mitigation initiatives in developing countries.
				
